
	
		III
		109th CONGRESS
		2d Session
		S. RES. 569
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2006
			Mr. Ensign (for himself
			 and Mr. Reid) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life of those who died in
		  service to their country aboard the U.S.S. Enterprise on January 14,
		  1969.
	
	
		Whereas, on the morning of January 14, 1969, an MK–32 Zuni
			 rocket fixed to an F–4 Phantom on the U.S.S. Enterprise (CVN–65) was overheated
			 due to the exhaust of a nearby aircraft causing the rocket to explode;
		Whereas the initial explosion of the MK–32 Zuni rocket set
			 off a chain reaction of explosions, thus causing the death of 28 sailors and
			 injuries to 314 more;
		Whereas the servicemen killed include FA Paul Akers, AN
			 David M. Asbury, LTJG Carl D. Berghult, LTJG James H. Berry, AO3 Richard W.
			 Bovaird, AE3 Patrick L. Bulingham, AMS3 James R. Floyd Jr., AN Ernest L.
			 Foster, ABHAN Delbert D. Girty, AEC Ronald E. Hay, ASH3 Roger L. Halbrook, AN
			 Dole L. Hunt, ALAN Donald R. Lacy, ADJ3 Armando Limon, AME3 Dennis E. Marks,
			 ABH1 James Martineau, ALAN Joseph C. Mason, AN Dennis R. Milburn, AN Joseph W.
			 Oates, LTJG Buddy D. Pyeatt, ABE3 Jacob J. Quintis, BM2 James C. Snipes, AN
			 Russell J. Tyler, AN Lavern R. Von Feldt, AN Robert C. Ward Jr., AN John R.
			 Webster, ASM2 Henry S. Yates Jr., and AMS3 Jerome D. Yoakum;
		Whereas the U.S.S. Enterprise, also known as the
			 Big E, was the world’s first nuclear-powered aircraft carrier, and
			 changed forever the face of maritime warfare;
		Whereas the U.S.S. Enterprise, commissioned on November
			 25, 1961, is the world’s longest aircraft carrier, measuring 1,123 feet, and
			 remains in service docked at its home in Norfolk, Virginia; and
		Whereas those who perished aboard the U.S.S. Enterprise on
			 January 14, 1969, served their country bravely: Now, therefore, be it
		
	
		That the Senate honors the life and
			 legacy of those who bravely served aboard the U.S.S. Enterprise (CVN–65),
			 especially those who gave their lives in service to the United States on
			 January 14, 1969.
		
